In a proceeding pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim, the petitioner appeals from an order of the Supreme Court, Kings County (Jackson, J.), dated September 7, 1995, which denied the application.
Ordered that the order is affirmed, with costs.
The Supreme Court did not improvidently exercise its discretion in denying the petitioner’s application for leave to serve a late notice of claim pursuant to General Municipal Law § 50-e (5) (see, Matter of Buddenhagen v Town of Brookhaven, 212 AD2d 605; Matter of Plantin v New York City Hous. Auth., 203 AD2d 579). Bracken, J. P., Pizzuto, Altman and Krausman, JJ., concur.